Fourth Court of Appeals
                                          San Antonio, Texas
                                               September 12, 2018

                                              No. 04-18-00324-CV

                                 Madhavan A. PISHARODI, M.D., P.A.,,
                                              Appellant

                                                          v.

                                       UNITED BIOLOGICS, L.L.C,
                                               Appellee

                      From the 438th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CI06067
                             Honorable Rosie Alvarado, Judge Presiding


                                                 ORDER
         On July 11, 2018, we ordered the court reporters to file in this court the portion of the
record for which they were responsible on or before August 10, 2018. At that time, one of the
court reporters, Ms. Judy Mata, had filed a notification of late record, requesting an extension of time
to file the record. After consideration, we granted Ms. Mata’s request and ordered her to file her
portion of the reporter’s record on or before September 19, 2018.

        On August 23, 2018, the other court reporter, Sachiko Nagao, filed a notification of late
record, stating the portion of the reporter’s record for which she is responsible has not been filed
because appellant has not paid or made arrangements to pay her fee to prepare the record and
appellant is not entitled to the record without paying the fee. 1 See TEX. R. APP. P. 34.5(b),
35.3(a).

        Accordingly, we ORDER appellant to provide written proof to this court on or before
September 24, 2018 that either (1) the reporter’s fee for Sachiko Nagao has been paid or
arrangements satisfactory to the Ms. Nagao have been made to pay her fee; or (2) appellant is
entitled to the reporter’s record without prepayment of the reporter’s fee. See TEX. R. APP. P.
20.1, 35.3(a). If appellant fails to respond within the time provided, we will only consider those
issues or points raised in appellant’s brief that require the portions of the reporter’s record filed
by Ms. Mata. See id. R. 37.3(c).



1
  We note that on June 29, 2018, appellant filed a response, stating he provided payment to the district clerk and
court reporter, Judy Mata. The response did not include proof of payment to Sachiko Nagao.
        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, Sachiko Nagao, and the district clerk.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court